                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

CHASE BORUCH,

                                           JUDGMENT IN A CIVIL CASE
      Plaintiff,
                                                  17-cv-688-wmc
v.


DONALD J. DUNPHY,
GALEN BAYEN-ALLISON,
ROBERT J. KAISER,
GREGORY M. WEBER,
BRAD SCHIMEL,
JOHN DOE, AND JANE DOE,

      Defendants.




             IT IS ORDERED AND ADJUDGED that judgment is entered

dismissing this case without prejudice.

          /s/                                          11/26/2018
          Peter Oppeneer, Clerk of Court                 Date
